979 F.2d 850
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert A. BEZEAU, Jr., Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-1695.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1992.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and ROSENN, Senior Circuit Judge.*

ORDER

1
Robert A. Bezeau appeals a district court order affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Bezeau filed an application with the Secretary alleging that he suffered from back pain.   Following a hearing, the administrative law judge (ALJ) determined that Bezeau was not disabled because he had the residual functional capacity to perform his past relevant work.   The Appeals Council affirmed the ALJ's determination.   Bezeau then filed a complaint seeking judicial review of the Secretary's decision.   Over Bezeau's objections, the district court adopted the magistrate judge's report and recommendation and granted summary judgment for the defendant.   Bezeau has filed a timely appeal.


3
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   While it is a close question whether Bezeau is capable of performing his past relevant work, substantial evidence clearly supports the Secretary's alternative conclusion that Bezeau is able to perform light or sedentary work and, therefore, is capable of performing a significant number of jobs in the local and regional economy.


4
Accordingly, we affirm the judgment for the reasons set forth in the magistrate judge's report and recommendation filed on February 26, 1992, as adopted by the district court in its order filed on April 23, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Max Rosenn, Senior Circuit Judge, U.S. Court of Appeals for the Third Circuit, sitting by designation